Title: To George Washington from John Stark, 26 June 1781
From: Stark, John
To: Washington, George


                        
                            Dear Sir
                            Derryfield 26th of June 1781
                        
                        I have been honored with your letter of the 6th of May, and am very happy that the measure I have taken,
                            meets with your approbation.
                        The Recruiting Officers in the State have sent for the Army 262 Levies; which, ’tho inadequate to the number
                            required, is nevertheless a considerable reinforcemt. And by a Spirited Act made last week (while I
                            attended Court) I am in hopes the People will see the necessity of uncommon exertions; and in case
                            they do, I am convinced the recruiting service will again flourish.
                        The extreme severity of the last Winter, made the Cattle so poor, that no drove could be procured fit for
                            sending to the Army, untill now; but after this, I believe the State will do all in their power, to procure, &
                            send on what supply’s shall amt to their quota. Fourteen Hdd’s of Rum is to be sent to day, or tomorrow, a quantity more
                            will be sent on as soon as teams can be procured, which I hope will be before many days.
                        My Health (which is still very dubious,) is much better than it was last Winter, but by intervals, I find
                            myself much troubled by the Infirmity of a Shattered Constitution, which, ‘tho it may permit me to enjoy A few months of
                            Health by halves, yet a full enjoyment of that invaluable blessing, it is a wonder if I ever arrive at. With the utmost
                            regard and esteem I have the Honor to be, my Dear Sir your most Obet & Humble servant
                        
                            John Stark
                        
                    